                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

AMGEN INC.; AMGEN MANUFACTURING,    )
LIMITED; and AMGEN USA INC.         )
                                    )                             C.A. No.: 14-1317-RGA
           Plaintiffs,              )                             (CONSOLIDATED)
                                    )
                      v.            )                             JURY TRIAL DEMANDED
                                    )
SANOFI; SANOFI-AVENTIS U.S. LLC;    )
AVENTISUB LLC, f/d/b/a AVENTIS      )
PHARMACEUTICALS INC., and REGENERON )
PHARMACEUTICALS, INC.,              )
                                    )
           Defendants.              )


                                   PROPOSED VERDICT FORMS

                                                                                             TAB

PROPOSED LIABILITY VERDICT FORM ..................................................................1

AMGEN’S PROPOSED DAMAGES/WILLFULNESS VERDICT FORM ..................2

DEFENDANTS’ PROPOSED DAMAGES/WILLFULNESS VERDICT FORM .........3
YOUNG CONAWAY STARGATT & TAYLOR, LLP         WILKS, LUKOFF & BRACEGIRDLE, LLC

   /s/ James L.Higgins                          /s/ Scott B. Czerwonka
______________________________________       ___________________________________
Melanie K. Sharp (No. 2501)                  David E. Wilks (No. 2793)
James L. Higgins (No. 5021)                  Scott B. Czerwonka (No. 4844)
Michelle M. Ovanesian (No. 6511)             4250 Lancaster Pike, Suite 200
1000 North King Street                       Wilmington, DE 19805
Wilmington, DE 19801                         (302) 225-0850
(302) 571-6600                               dwilks@wlblaw.com
msharp@ycst.com                              sczerwonka@wlblaw.com
jhiggins@ycst.com
movanesian@ycst.com                          OF COUNSEL:

OF COUNSEL:                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                             Matthew M. Wolf
MCDERMOTT WILL & EMERY LLP                   601 Massachusetts Ave, NW
William G. Gaede, III                        Washington, DC 20001
275 Middlefield Road, Suite 100              (202) 942-5000
Menlo Park, CA 94025
(650) 815-7400                               David K. Barr
                                             Daniel L. Reisner
Sarah C. Columbia                            Abigail Langsam
K. Nicole Clouse                             Michael A. Lynn
28 State Street                              250 West 55th Street
Boston, MA 02109-1775                        New York, NY 10019-9710
(617) 535-4074                               (212) 836-8000

Rebecca Harker Duttry                        Deborah Fishman
The McDermott Building                       3000 El Camino Real
500 North Capitol Street, N.W.               Five Palo Alto Square, Suite 500
Washington, DC 20001                         Palo Alto, CA 94306-3807
(202) 756-8000                               (650) 319-4500

LONDON & MEAD                                STEPTOE & JOHNSON LLP
Christopher B. Mead                          John Josef Molenda, Ph.D.
1225 19th Street, N.W.                       Vishal Chandra Gupta
Suite 320                                    1114 Avenue of the Americas
Washington, D.C. 20036                       New York, NY 10036
(202) 331-3334                               (212) 506-3900

CRAVATH, SWAINE & MOORE LLP                  KIRKLAND & ELLIS LLP
Keith R. Hummel                              Paul D. Clement
David N. Greenwald                           George W. Hicks, Jr.
Lauren A. Moskowitz                          655 Fifteenth Street, N.W.


                                         2
Geoffrey G. Hu                                       Seventh Floor
Sharonmoyee Goswami                                  Washington, DC 20005-5793
Worldwide Plaza                                      (202) 879-5000
825 Eighth Avenue
New York, NY 10019-7475                              Attorneys for Sanofi, Sanofi-aventis U.S. LLC,
(212) 474-1000                                       Aventisub LLC, and Regeneron Pharmaceuticals,
                                                     Inc.
QUINN EMANUEL URQUHART & SULLIVAN,
LLP
Lauren Martin
111 Huntington Ave., Suite 520
Boston, MA 02199
(617) 712-7100

Attorneys for Amgen Inc., Amgen Manufacturing,
Limited and Amgen USA Inc.


  Dated: January 18, 2019




  01:18322323.1




                                                 3
             TAB 1
PROPOSED LIABILITY VERDICT FORM




               4
                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

        AMGEN INC.; AMGEN MANUFACTURING,            )
        LIMITED; and AMGEN USA INC.                 )
                                                    )            C.A. No.: 14-1317-RGA
                       Plaintiffs,                  )            (CONSOLIDATED)
                                                    )
                                  v.                )            JURY TRIAL DEMANDED
                                                    )
        SANOFI; SANOFI-AVENTIS U.S. LLC;            )
        AVENTISUB LLC, f/d/b/a AVENTIS              )
        PHARMACEUTICALS INC., and REGENERON )
        PHARMACEUTICALS, INC.,                      )
                                                    )
                       Defendants.                  )
         We, the jury, unanimously find as follows:



                                             VERDICT SHEET1




         1
           Amgen proposes that the verdict form used in the first trial be used again in the retrial,
         consistent with the Court’s Scheduling Order. D.I. 458 ¶ 15. Amgen objects to Defendants’ new
         insertions as inconsistent with the Scheduling Order.
01:24081939.1
         We, the jury, unanimously find as follows.

         In the following questions, “Amgen” refers to plaintiffs Amgen Inc., Amgen Manufacturing,
         Limited, and Amgen USA Inc., and “Sanofi-Regeneron” refers to defendants Sanofi, Sanofi-
         Aventis U.S. LLC, Aventisub LLC, and Regeneron Pharmaceuticals, Inc.



                                                         VALIDITY

         1. The ‘165 patent

                 a. Have defendants proven by clear and convincing evidence that the following claims of

         the ‘165 patent are invalid because the patent does not enable a person of ordinary skill in the art

         to make or use the invention of the following claims of the ‘165 patent?


                 [[By Defendants: Are the-following claims of the '165 patent invalid because the patent does

         not, as of January 9, 2008, enable a person of ordinary skill in the art to make or use the claimed

         invention?]]


                                  Checking “yes” below indicates a finding for Sanofi-Regeneron.
                                  Checking “no” below indicates a finding for Amgen.

                          Claim 2          Yes ____         No ____

                          Claim 7          Yes ____         No ____

                          Claim 9          Yes ____         No ____

                          Claim 15         Yes ____         No ____

                          Claim 19         Yes ____         No ____

                          Claim 29         Yes ____         No ____




         Continue to next page.


01:24081939.1
                                                              -2-
                 b. Have defendants proven by clear and convincing evidence that the following claims of

         the ’165 patent are invalid because the patent lacks adequate written description?


                 [[By Defendants: Are the following claims of the ’165 patent invalid because the patent, as

         of January 9, 2008, lacks adequate written description?]]


                                 Checking “yes” below indicates a finding for Sanofi-Regeneron.
                                 Checking “no” below indicates a finding for Amgen.

                         Claim 2         Yes ____        No ____

                         Claim 7         Yes ____        No ____

                         Claim 9         Yes ____        No ____

                         Claim 15        Yes ____        No ____

                         Claim 19        Yes ____        No ____

                         Claim 29        Yes ____        No ____




01:24081939.1
                                                          -3-
         2. The ’741 patent

                a. Have defendants proven by clear and convincing evidence that claim 7 of the ’741

         patent is invalid because the patent does not enable a person of ordinary skill in the art to make

         or use the invention in claim 7 of the ’741 patent?


                [[By Defendants: Is claim 7 of the ’741 patent is invalid because the patent does not, as

         of January 9, 2008, enable a person of ordinary skill in the art to make or use the claimed

         invention?]]


                                Checking “yes” below indicates a finding for Sanofi-Regeneron.
                                Checking “no” below indicates a finding for Amgen.

                        Claim 7        Yes ____        No ____



                b. Have defendants proven by clear and convincing evidence that claim 7 of the ’741

         patent is invalid because the patent lacks adequate written description?


                [[By Defendants: Is claim 7 of the ’741 patent is invalid because the patent, as of

         January 9, 2008, lacks adequate written description?]]


                                Checking “yes” below indicates a finding for Sanofi.
                                Checking “no” below indicates a finding for Amgen.

                        Claim 7        Yes ____        No ____



         Continue to next page.




01:24081939.1
                                                         -4-
         We, the jurors, by signing below, indicate our unanimous verdict.



                _______________________                      _______________________
                Jury Foreperson                              Juror




                _______________________                      _______________________
                Jury Foreperson                              Juror




                _______________________                      _______________________
                Jury Foreperson                              Juror



                _______________________                      _______________________
                Jury Foreperson                              Juror




         Dated: __________________________




01:24081939.1
                                                       -5-
                TAB 2
AMGEN’S PROPOSED DAMAGES / WILLFULNESS
            VERDICT FORM




                  5
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


      AMGEN INC.; AMGEN MANUFACTURING,    )
      LIMITED; and AMGEN USA INC.         )
                                          )       C.A. No.: 14-1317-RGA
                                          )       (CONSOLIDATED)
                 Plaintiffs,              )
                                          )       JURY TRIAL DEMANDED
                             v.           )
                                          )
      SANOFI; SANOFI-AVENTIS U.S. LLC;    )
      AVENTISUB LLC, f/d/b/a AVENTIS      )
      PHARMACEUTICALS INC., and REGENERON )
      PHARMACEUTICALS, INC.,              )
                                          )
                 Defendants.              )


                                  VERDICT SHEET




01:24078758.1
         We, the jury, unanimously find as follows.

         In the following questions, “Amgen” refers to plaintiffs Amgen Inc., Amgen Manufacturing,
         Limited, and Amgen USA Inc., and “Sanofi-Regeneron” refers to Defendants Sanofi, Sanofi-
         Aventis U.S. LLC, Aventisub LLC, and Regeneron Pharmaceuticals, Inc.



                                                  DAMAGES

         Having found certain of the asserted claims to be valid, you shall award a damages amount to
         Amgen in accordance with the instructions you have been given.

                1. Damages to be awarded to Amgen: $_____________________________



                 2. Has Amgen proven by a preponderance of the evidence that Sanofi-Regeneron’s
         infringement of one or more asserted claims was willful?



                ____________________                  ______________________

                Yes (in favor of Amgen)               No (in favor of Sanofi-Regeneron)

                Continue to next page




01:24078758.1
         We, the jurors, by signing below, indicate our unanimous verdict.



                _________________________                    _________________________
                Jury Foreperson                              Juror




                _________________________                    _________________________
                Juror                                        Juror




                _________________________                    _________________________
                Juror                                        Juror




                _________________________                    _________________________
                Juror                                        Juror




         Dated: __________________________




01:24078758.1
            TAB 3
DEFENDANTS’ PROPOSED DAMAGES /
   WILLFULNESS VERDICT FORM




              6
                                  IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF DELAWARE


            AMGEN INC., AMGEN
            MANUFACTURING, LIMITED, and
            AMGEN USA INC.,

                           Plaintiffs,

                    v.                                   Civ. No. 14-1317-SLR
                                                               (Consolidated)
                SANOFI; SANOFI-AVENTIS U.S. LLC;
                AVENTISUB LLC f/d/b/a AVENTIS
                PHARMACEUTICALS INC.; and
                REGENERON PHARMACEUTICALS,
                INC.,

                           Defendants.




                         DEFENDANTS’ REMEDIES PHASE PROPOSED VERDICT SHEET




01:24073416.1
                We, the jury, unanimously find as follows:

                In the following questions, "Amgen" refers to plaintiffs Amgen Inc., Amgen Manufacturing,
                Limited, and Amgen USA Inc., and "defendants" refers to defendants Sanofi, sanofi-aventis
                U.S. LLC, Aventisub LLC, and Regeneron Pharmaceuticals, Inc.

                                                            DAMAGES
                    A.       Lost Sales

                    1.       Is Amgen entitled to lost profits damages in the form of lost sales for some or all of the

         units of Praluent® sold by defendants?


                               Checking "yes" below indicates a finding for Amgen.
                               Checking "no" below indicates a finding for Sanofi-Regeneron.

                                          Yes __________            No __________


                If you answered “Yes” above, continue with Question 2.
                If you answered “No” above, skip to Question 3.


                    2.       What lost profits in the form of lost sales, excluding lost profits for price erosion, is

         Amgen entitled to recover?


                         Amount:          $_____________



                    B.       Price Erosion

                    3.       Is Amgen entitled to lost profits due to price erosion because Amgen would have been

         able to charge and receive higher prices for Repatha® but for infringement by defendants?


                               Checking "yes" below indicates a finding for Amgen.
                               Checking "no" below indicates a finding for Sanofi-Regeneron.

                                          Yes __________            No __________


                If you answered “Yes” above, continue with Question 4.
                If you answered “No” above, skip to Question 5.


01:24073416.1

                                                                   2
                   4.       What lost profits damages due to price erosion do you find Amgen is entitled to recover

         due to defendants’ sale of Praluent® in the United States?


                        Amount:         $_____________


                   C.       Reasonable Royalty

                   5.       Has Amgen proven the existence of any sales of Praluent® in the United States for which

         you have not already awarded damages?


                              Checking "yes" below indicates a finding for Amgen.
                              Checking "no" below indicates a finding for Sanofi-Regeneron.

                                        Yes __________               No __________


                If you answered “Yes” above, continue with Question 6.
                If you answered “No” above, skip to Question 7.


                   6.       What amount is Amgen entitled to as a reasonable royalty?


                        Amount:         $________________, a royalty of ____%.


                                                       WILLFUL INFRINGEMENT1

                   7.       Did defendants willfully infringe the ‘165 patent and/or ‘741 patent?2

                              Checking "yes" below indicates a finding for Amgen.
                              Checking "no" below indicates a finding for Sanofi-Regeneron.

                                        Yes __________               No __________



                Continue to the next page.

         1
           Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for Judgment on the
         Pleadings regarding willfulness, which is still pending before the Court. D.I. 448. However, consistent with the
         Court’s comments at the January 3, 2019 hearing, Defendants have addressed willfulness in their proposed verdict
         form.
         2
           This question will be adjusted to include only the patent(s)-in-suit with valid claims following the liability phase of
         the trial.
01:24073416.1

                                                                    3
                We, the jurors, by signing below, indicate our unanimous verdict.



                _________________________________                _________________________________

                Jury Foreperson                                  Juror




                _________________________________                _________________________________

                Juror                                            Juror




                _________________________________                _________________________________

                Juror                                            Juror




                _________________________________                _________________________________

                Juror                                            Juror



                Dated: _________________




01:24073416.1

                                                             4
